Citation Nr: 1646517	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  02-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for joint pains, to include as due to service during the Persian Gulf War.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the Alabama Army National Guard.  He has a verified period of active military service from November 1990 to August 1991, during which he participated in Operation Desert Shield/Storm in the Southwest Asia theater of military operations.  He also has a period of active duty for training (ACDUTRA) from May 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2003, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  In March 2013, the Veteran was sent a notice letter that informed him the January 2003 VLJ was no longer employed by the Board and that he had a right to testify before another VLJ who would decide his appeal.  38 C.F.R. §§ 20.707, 20.717 (2015).  The Veteran did not respond, therefore the Board will adjudicate the appeal based on the current record.

This appeal was previously remanded by the Board in November 2003.

In May 2005, the Board, inter alia, granted the Veteran's request to reopen a claim of service connection for joint pains and remanded the claim to schedule a new VA examination.

In May 2007, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that vacated a portion of the May 2005 Board decision and remanded the case to the Board for readjudication consistent with its findings.  The Memorandum Decision is not pertinent to the single claim remaining on appeal as the claim was not before the Court in May 2007.

In January 2008, the Board remanded the appeal for further development consistent with the May 2007 Memorandum Decision.

The appeal was again remanded by the Board in September 2013.  This was the most recent Board decision.

In June 2016, the Board requested an advisory expert medical opinion from a Veterans Health Administration (VHA) rheumatologist to assist in the adjudication of this matter.  38 C.F.R. § 20.901.  The rheumatologist's opinion was received in July 2016.  The Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence of argument; no such evidence or argument was submitted.  38 C.F.R. § 20.903.

(Parenthetically, the Board notes that there are several claims that were a part of the original appeal that have since been resolved and are no longer before the Board.  In addition to the claim relating to joint pains listed on the title page, the appeal also previously consisted of claims for service connection for a psychiatric disorder, ulcerative colitis, a hiatal hernia, and a claim for an increased rating for bilateral hearing loss.  See May 2013 Board decision.  The claim pertaining to a psychiatric disorder was granted in a November 2012 rating decision and the Veteran did not disagree with that action.  The claim pertaining to ulcerative colitis was granted by the Board in the May 2013 decision and effectuated by a July 2015 rating decision; that rating decision granted "[s]ervice connection for ulcerative colitis with a small hiatal hernia and minimal esophagitis," thereby combining the ulcerative colitis and hiatal hernia into a single service-connected disability based on the medical evidence of record.  The Veteran did not disagree with this action.  The claim pertaining to bilateral hearing loss was remanded by the Board in May 2013 for the issuance of a statement of the case (SOC).  A SOC was issued in April 2015, however the Veteran did not file a formal appeal of this claim to the Board; thus, it is no longer before the Board.  Lastly, the Board notes that a request to reopen the claim of service connection for a cervical strain was incorrectly included in a November 2012 supplemental statement of the case (SSOC); that claim is not in appellate status and it is not before the Board.)

FINDINGS OF FACT

1.  The Veteran's joint pains are current manifestations of his known clinical diagnoses of (1) degenerative disc disease and spondylosis, cervical spine; (2) residuals, post laminectomy of the lumbar spine with degenerative spondylosis; (3) degenerative joint disease, bilateral knees; (4) degenerative joint disease, bilateral ankles; (5) degenerative joint disease, bilateral hips; and (6) degenerative joint disease, bilateral acromioclavicular joints.  

2.  The Veteran's identified degenerative conditions were not incurred during and are not otherwise related to his active period of military service, to include exposure to environmental hazards in the Persian Gulf.

3.  The Veteran's joint pains, as they were previously diagnosed as sprains/strains, were not incurred during and are not otherwise related to his active period of military service, to include exposure to environmental hazards in the Persian Gulf.

3.  The Veteran's current joint pains are not attributed to another disease or disability other than his identified degenerative conditions.

4.  As the Veteran's joint pains are attributed to known clinical diagnoses of degenerative conditions, they are not attributed to an undiagnosed illness under 38 C.F.R. § 3.317.

5.  While the Veteran's medical history of symptoms shows markers of a medically unexplained chronic multisymptom disease, to include fatigue, joint and muscle pains, and disturbed sleep, the affirmative evidence shows that these symptoms manifested after discharge from active service in the Persian Gulf.


CONCLUSION OF LAW

The criteria for service connection for joint pains, to include as due to service during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2008 letter satisfied the duty to notify provisions.  In addition, after this notice was provided, the Veteran's claim was readjudicated in November 2012 and December 2015 supplemental statement of the cases' (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (The issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect.).  Thus, the duty to notify has been satisfied.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

The May 2007 Memorandum Decision issued by the Court noted a deficiency in the duty to assist in that the November 2003 Board remand ordered the agency of original jurisdiction (AOJ) to obtain treatment records from the Montgomery VA medical center dated September 1991 through the present and the records obtained only dated back to December 1992.  Subsequent to the Memorandum Decision, in January 2008 and May 2013 the Board remanded the appeal, in part, to make efforts to obtain any treatment records from September 1991 to December 1992.  A March 2015 response from the Central Alabama Veterans Health Care System indicated that there were no treatment records from that time period. 

The Veteran was provided VA medical examinations in June 2005, May 2008, March 2011, June 2011, and May 2015.  Additionally, addendum VA medical opinions were offered in October 2011 and June 2012, and a medical opinion from a VHA rheumatologist was authored in July 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

The Veteran seeks service connection for joint pains, to include as due to service during the Persian Gulf War.  For the reasons that follow, the Board finds that service connection is not warranted.

Legal Framework

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  The Board notes that arthritis is identified as a chronic disease pursuant to section 3.309(a).

Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  

Additionally, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For the purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R.           § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in section 3.317(a)(2)(ii) for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.               § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

Analysis

The Veteran seeks service connection for joint pains.  He testified that since returning from deployment in the Persian Gulf, he experienced chronic joint pains in all of his major joints, to include the neck, shoulders, knees, and hips.  See January 2003 Board Hearing Tr. at 7-8.  All of his joints "ache and hurt and feel stiff" in the morning until he gets moving around for the day.  Id.  He never had this problem prior to his deployment and it started when he returned.  Id.  He alleges that these problems are related to his deployment, to include exposure to environmental hazards thereat or as characterized as an undiagnosed illness.  Id.  He does not allege that these problems are related to his period of ACDUTRA in 2003, to the contrary, he states that his joint pains pre-date that period.  The Board observes that the Veteran is service-connected for a lumbosacral strain related to a back injury incurred during ACDUTRA in June 2003 and the claim on appeal is for an unrelated disability.

The evidence for consideration in this case includes a June 2005 report of VA examination in which the examiner concluded that pain in the shoulders and ankles was previously related to ligament strains and that pain in the back and neck were related to degenerative changes.  A subsequent VA examination in May 2008 determined that there was arthralgia without inflammation in the knees, hips, ankles, and shoulders of uncertain etiology.  A review of the Veteran's June 2011 and May 2015 VA examination reports shows that he has the following current diagnoses pertaining to his major joints: (1) degenerative disc disease (DDD) and spondylosis, cervical spine; (2) residuals, post laminectomy of the lumbar spine with degenerative spondylosis; (3) degenerative joint disease (DJD), bilateral knees; (4) DJD, bilateral ankles; (5) DJD, bilateral hips; and (6) DJD, bilateral acromioclavicular joints (shoulders).  

A January 2003 letter from Dr. J.N. indicated that the Veteran had complaints of low back, right hip, and left knee pain since returning from deployment to the Persian Gulf.  The diagnosis for the low back problem was that it was a chronic recurrent strain; no diagnoses were provided for the right hip or left knee.  The doctor noted that the Veteran's past medical history included no serious injuries or surgeries.  The doctor concluded that the environment the Veteran was exposed to in the Persian Gulf would be a good explanation for the erratic progress and continued pain and swelling in multiple joints, but did not provide an adequate rationale for this conclusion.

In a June 2012 addendum to the March 2011 VA examination, the examiner wrote that the Veteran's degenerative conditions in his major joints are related to aging.  The examiner reasoned that degenerative changes occur with natural aging or as a result of trauma, and there was no evidence of complaints of joint pain or trauma or treatment during his active duty period from 1990 to 1991.  The examiner also noted that the evidence did not show that these conditions manifested within a year of discharge from active duty.

The May 2015 VA examination report shows a similar conclusion.  Therein, the examiner wrote that the Veteran has diseases with a clear and specific etiology and diagnosis.  His claimed joint pain is related to the specific diagnoses of DJD and DDD.  The examiner reasoned that the Veteran denied any specific treatment for such problems while on active duty, and therefore the examiner concluded that the joint pain was a consequence of the aging process.

In July 2016, a VHA rheumatologist authored a medical opinion to supplement the record and help bring clarity to the etiology of the Veteran's joint pain.  The rheumatologist reviewed the entire claims file, to include service treatment records and the Veteran's lay statements.  The rheumatologist determined that the Veteran's degenerative disabilities are not at least as likely as not incurred during or otherwise related to active military service.  He explained that degenerative arthritis is considered by the medical community to be related to: (A) random wear and tear of the joints, considered to be a natural course related to the aging process; (B) the result of significant injury to a significant joint; or (C) significant unrelenting overuse of a joint or joints that would cause excessive wear to one or more joints.  Thus, it would be expected that if the Veteran's degenerative changes were related to his military service that there would be an in-service injury or overuse specific to the claimed joints.  Upon reviewing the medical record, the rheumatologist found no indication of a specific injury or trauma or overuse that occurred during the active service period.  In the rheumatologist's brief summary of the Veteran's medical history, he even noted that the Veteran replied in the negative to two health records dated April and July 1991 that queried whether he experienced any joint pains or other effects from his deployment to the Persian Gulf.  The rheumatologist concluded that because contemporaneous records included such negative responses, by default, the Veteran's degenerative disabilities must be age-related changes.  

The Board has considered the Veteran's statements that he has experienced joint pain since returning from deployment in the Persian Gulf.  See, e.g., January 2003 Board Hearing Tr.; July 1993 Persian Gulf Registry examination ("complains of achy joints since July 1991").  Indeed, in the June 2016 VHA medical opinion request the Board even noted that the Veteran's report of symptoms were competent.  That is not to say, however, that the Board found the Veteran was competent to render his own etiological opinion; only that the evidence suggested that his joint pain may have had its onset in service.  The rheumatologist considered this finding in rendering his opinion and determined that the Veteran's current joint pain did not have its onset during his service in the Persian Gulf.  

The Board has also considered whether the Veteran's current degenerative conditions may have been the result of exposure to environmental hazards while serving in the Persian Gulf.  To this end, the July 2012 VA examination report addendum indicated that it was less likely as not.  As has been discussed above, medical professionals have linked degenerative changes to specific injury or trauma, overuse, or natural aging, and there is not support in the medical literature that they could be related exposure to environmental hazards.  The Board finds that this medical opinion is adequate as it is explained by a cogent rationale supported by medical literature.  The Board discounts the Veteran's statements to the contrary as the Veteran has neither the medical training nor expertise to render such an etiological opinion on a complex matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds unpersuasive the January 2003 etiological opinion rendered by Dr. J.N. as it was not supported by an adequate rationale.

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's joint pains as they are manifested by his current degenerative changes in the cervical spine, lumbar spine, shoulders, ankles, knees, and hips are not related to and were not incurred during his active military service; there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for each of these degenerative conditions, claimed as joint pains, is not warranted on a direct theory of service connection.  Additionally, the evidence does not show that the Veteran's joint pains as they were previously diagnosed as strains/sprains in the cervical spine, lumbar spine, shoulders, ankles, knees, and hips are related to or were incurred during active military service; there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for each of these sprains/strains, claimed as joint pains, is not warranted on a direct theory of service connection.  

As the medical evidence has shown that the Veteran's degenerative changes did not manifest in service or to a degree of 10 percent or more within a year of discharge of service, service connection is also not warranted on a presumptive basis for a chronic disease or on a continuity of symptomatology theory of entitlement.          38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Sections 3.303 and 3.309(a) are not applicable to the joint sprains/strains as they are not defined as "chronic diseases" under section 3.309(a).

Despite the fact that VA examiners have attributed the Veteran's joint pains to his degenerative changes, the Board has also considered whether they may, in part, be related to another disease or disability, to include an undiagnosed illness.

To this end, the July 2016 VHA medical opinion authored by the rheumatologist identified that the joint pains could potentially be related to the Veteran's ulcerative colitis or obstructive sleep apnea.  

With regard to ulcerative colitis, the rheumatologist wrote that it is considered an inflammatory bowel disease of idiopathic etiology and that a limited subset of patients with ulcerative colitis will develop signs and symptoms of inflammatory joint disease and/or inflammatory spinal disease.  He continued by explaining that radiographic changes associated with inflammatory arthritis include erosive joint changes and ankylosis of joints, whereas degenerative arthritic changes typically are associated with joint space loss and formation of osteophytes.  In other words, the radiographic appearance of inflammatory joint arthritis and inflammatory spinal arthritis is noticeably different than the radiographic appearance of degenerative arthritis.  Based on the Veteran's radiographic studies, the rheumatologist ruled out inflammatory arthritis, thereby excluding ulcerative colitis as being related to any of the Veteran's current degenerative conditions.  The rheumatologist concluded that it was not at least as likely as not that any of the identified joint pains could be attributed to a disease or disability other than his currently diagnosed degenerative conditions.

With regard to the obstructive sleep apnea, the rheumatologist wrote that the Veteran was seen by a Dr. B.K. from April 1992 to March 1994 and that obstructive sleep apnea was first diagnosed in March 1994 based on a polysomnogram.  Medical records from Dr. B.K. indicated that there was an 18lb. weight gain from the first treatment visit in April 1992 through the March 1994 diagnosis.  The rheumatologist noted that excessive weight gain can be the cause of or aggravate sleep apnea, and that an STR dated in July 1991 showed that at that point in time, the Veteran had not complained of sleep problems.  The rheumatologist explained that disturbed sleep may result in symptoms of fibromyalgia; fibromyalgia being a condition referring to diffuse myalgias and arthralgias and daytime fatigue.  The rheumatologist wrote that the Veteran's joint pains may be related to the diagnosis of obstructive sleep apnea, which results in disturbed sleep, however it is not recognized that degenerative arthritis is related to or the result of fibromyalgia.  The rheumatologist also added that even if the Veteran's joint pain symptoms were the result of fibromyalgia related to his sleep apnea, there was not proper timely documentation to support that these problems would be related to the period of active service between November 1990 and August 1991.

As it pertains to an undiagnosed illness, both VA examiners and the July 2016 VHA rheumatologist opined that it was not at least as likely as not that any identified joint pains represented an undiagnosed illness under 38 C.F.R. § 3.317.  See May 2015 VA examination report; June 2012 VA examination addendum.  They reasoned that all of the Veteran's joint pains could be attributed to his known clinical diagnoses of degenerative conditions.

The July 2016 VHA rheumatologist opinion also considered whether the Veteran's joint pains could be a manifestation of a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  To this end, the rheumatologist discussed the Veteran's history of obstructive sleep apnea and possible associated fibromyalgia, as noted in the paragraphs above, and stated that a medically unexplained chronic multisymptom illness could have been manifested by the Veteran's related history of fatigue, muscle and joint pains, and sleep disturbances.  The rheumatologist ultimately concluded, however, that the record lacked the proper timely documentation to support that such symptoms were related to the Veteran's period of active service from November 1990 to August 1991.              See 38 C.F.R. § 3.317(a)(7)(i).  Indeed, the medical record showed that such symptoms began appearing in the period of treatment by Dr. B.K. after the Veteran began gaining weight.  The record contains no competent etiological opinion to the contrary.  Thus, there is no doubt to be resolved; service connection for an undiagnosed illness under 38 C.F.R. § 3.317, claimed as joint pains, is not warranted.  38 U.S.C.A. § 5107(b);    38 C.F.R. § 3.102.

In summary, the Board has determined that the Veteran's joint pains are manifestations of his known clinical diagnoses pertaining to degenerative changes; none of these degenerative conditions were incurred in or are otherwise related to his active service, to include exposure to environmental hazards while serving in the Persian Gulf.  The Veteran's preponderance of the evidence has also shown that the Veteran's conditions did not have their onset during service or otherwise manifest to a degree of 10 percent or more within a year of discharge of service, and therefore presumptive service connection for a chronic disease under 38 C.F.R.        § 3.309(a) and service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b) are also not warranted.  Lastly, the Veteran's joint pains are attributed to known clinical diagnoses, not an undiagnosed illness, and any possibility that they may have represented a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 is of no avail as the affirmative evidence shows that such related symptomatology had its onset after the Veteran's period of active service in the Persian Gulf.


ORDER

Service connection for joint pains is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


